Title: From George Washington to Brigadier General Mordecai Gist, 10 February 1779
From: Washington, George
To: Gist, Mordecai

Sir
Head Quarters Middle Brook 10th Feby 1779

The unsettled state of the Maryland Line will require the utmost attention pains and care to organize it before the opening of the next Campaign. That you may assist in that necessary work and perform the other duties incident to the Rank to which you have lately been appointed I must request your attendance with the Army immediately after the receipt of this. I am Sir Yr most obt Servt.
